Case 5:20-cv-00335-JWH-SHK Document 91 Filed 12/07/20 Page 1 of 6 Page ID #:1766




    1    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
        SASCHA HENRY, Cal. Bar No. 191914
    3   ROBERT J. GUITE, Cal. Bar No. 244590
        shenry@sheppardmullin.com
    4   rguite@sheppardmullin.com
        333 South Hope Street, 43rd Floor
    5   Los Angeles, CA 90071-1422
        Telephone: 213.620.1780
    6   Facsimile: 213.620.1398
    7 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    8   Including Professional Corporations
      ABBY H. MEYER, Cal. Bar No. 294947
    9 ameyer@sheppardmullin.com
      650 Town Center Drive, Tenth Floor
   10 Costa Mesa, CA 92626-1993
      Telephone: 714.513.5100
   11 Facsimile: 714.513.5130
   12 Attorneys for Defendant
      STARBUCKS CORPORATION
   13
   14                              UNITED STATES DISTRICT COURT
   15           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
   16
   17 LORI MYERS,                                Case No. 5:20-cv-00335-JWH-SHK
   18                     Plaintiff,             CLASS ACTION
   19            v.                              DEFENDANT STARBUCKS
                                                 CORPORATION’S RESPONSE IN
   20 STARBUCKS CORPORATION,                     OPPOSITION TO PLAINTIFF’S EX
      MARS WRIGLEY                               PARTE APPLICATION
   21 CONFECTIONARY US, LLC; THE
      QUAKER OATS COMPANY; and
   22 DOES 1-10, inclusive,
                                                 The Hon. John W. Holcomb
   23                     Defendants.
                                                 Complaint filed: February 24, 2020
   24                                            SAC filed: August 12, 2020
   25
   26
   27
   28
                                                               Case No. 5:20-cv-00335-JWH-SHK
        SMRH:4813-4232-2899.2                          OPPOSITION TO EX PARTE APPLICATION
Case 5:20-cv-00335-JWH-SHK Document 91 Filed 12/07/20 Page 2 of 6 Page ID #:1767




    1                                       I. INTRODUCTION
    2            Plaintiff’s ex parte application, which requests that the Court take judicial
    3 notice of the current and historic web pages from the Starbucks website describing
    4 its COCOA practices program, should be denied because:
    5                    there is no emergency or risk of irreparable harm, immediate danger or
    6                     prejudice to Plaintiff;
    7                    Plaintiff could have submitted these web pages earlier because the
    8                     current version was submitted as part of the briefing for Starbucks prior
    9                     motion to dismiss on May 22, 2020 (Dkt. 43); and
   10                    even if the Court were to consider the web pages, Plaintiff has alleged
   11                     that she is not relying on them for her claims in this action, and Plaintiff
   12                     still lacks facts showing that the supply chain used for the Hot Cocoa
   13                     Mix she purchased was not ethically sourced.
   14            Therefore, Starbucks requests that Plaintiff's ex parte application be denied.
   15                                 II. PROCEDURAL HISTORY
   16            Plaintiff commenced this action on February 19, 2020. (Dkt. 1.) Starbucks
   17 moved to dismiss the First Amended Complaint (“FAC”) and requested judicial
   18 notice of the current version of the web page describing Starbucks COCOA
   19 practices. (Dkts. 42, 43.) The web page, and prior versions of it, are the subject of
   20 Plaintiff’s ex parte application. (Dkts. 90, 90-1, Exhs. A-F.) Plaintiff opposed the
   21 request for judicial notice of the same web page. (Dkt. 46.) On July 29, 2020, the
   22 Court granted the motion to dismiss the FAC, with leave to amend. (Dkt. 63.)
   23            Plaintiff filed her Second Amended Complaint (“SAC”) on August 12, 2020.
   24 (Dkt. 64.) Pursuant to an agreed briefing schedule, Starbucks filed its motion to
   25 dismiss the SAC on September 4, 2020 (Dkt. 70), Plaintiff filed her Opposition on
   26 September 28, 2020 (Dkt. 74) and Starbucks filed its reply on October 12, 2020.
   27 (Dkt. 79.) The hearing was set for October 26, 2020. While the motion was
   28 pending, this case was reassigned (Dkt. 76) and the hearing date moved to

                                                       -1-               Case No. 5:20-cv-00335-JWH-SHK
        SMRH:4813-4232-2899.2                                    OPPOSITION TO EX PARTE APPLICATION
Case 5:20-cv-00335-JWH-SHK Document 91 Filed 12/07/20 Page 3 of 6 Page ID #:1768




    1 November 13, 2020. (Dkt. 85.) At Plaintiff’s request, the parties stipulated to move
    2 the hearing date to November 20, 2020. (Dkt. 86.) On November 16, 2020, this
    3 Court entered an order requiring Plaintiff to file a redline showing the changes
    4 between the FAC and SAC by November 23, 2020, and reset the hearing date to
    5 December 11, 2020. (Dkt. 88.) On December 2, 2020, Plaintiff’s counsel wrote to
    6 counsel for Starbucks to advise that that Plaintiff intended to seek judicial notice of
    7 “newly discovered” evidence to oppose the pending motion to dismiss the SAC and
    8 requested a conferral. (Dkt. 90-1.)
    9            The “newly discovered” evidence was not new; Starbucks filed its current
   10 COCOA practices web page on May 22, 2020 because Plaintiff had alleged she
   11 reviewed the portion of the label that incorporated the web page. (Dkt. 43.)
   12 Plaintiff’s proposed request for judicial notice attaches undated1 web pages from the
   13 Starbucks website regarding its COCOA practices. The current version of the web
   14 page (which was the subject of Starbucks request for judicial notice (Dkt. 43)) is
   15 identical to Exhibits E and F to Plaintiff’s request. (Dkt. 90-1, Exs. E, F.) The text
   16 of Exhibit D is the same, but adds an image. (Id., Ex. D.) Exhibits A-C contain the
   17 virtually identical text along with some additional content. (Id., Exs. A-C.)
   18                                      III. ARGUMENT
   19            A.       Plaintiff Fails to Meet the Standards for Bringing an Ex-Parte
   20 Application.
   21             “Ex parte applications are solely for extraordinary relief and are rarely
   22 granted.” Mission Power Eng'g Co. v. Cont'l Cas. Co., 883 F. Supp. 488, 489 (C.D.
   23 Cal. 1995). Indeed, “[e]x parte applications have reached epidemic proportions in
   24 the Central District” and “are rarely justified.” Id. “Lawyers must understand that
   25 filing an ex parte motion . . . is the forensic equivalent of standing in a crowded
   26
        1
   27   The dates of these pages do not appear in the request. However, during conferral
      on December 3, 2020, Plaintiff’s counsel stated that she captured images going back
   28 to 2010.

                                                     -2-               Case No. 5:20-cv-00335-JWH-SHK
        SMRH:4813-4232-2899.2                                  OPPOSITION TO EX PARTE APPLICATION
Case 5:20-cv-00335-JWH-SHK Document 91 Filed 12/07/20 Page 4 of 6 Page ID #:1769




    1 theater and shouting, ‘Fire!’ There had better be a fire.” Id. Ex parte relief will be
    2 granted “only upon an adequate showing of good cause or irreparable injury to the
    3 party seeking relief.” Schneidereit v. Trust of the Scott & Brian, Inc., 2012 U.S.
    4 Dist. LEXIS 194026, n.3 (C.D. Cal. Dec. 19, 2012).
    5            To justify ex parte relief, the moving party must establish that the moving
    6 party is without fault in creating the crisis that requires ex parte relief, or that the
    7 crisis occurred as a result of excusable neglect. Mission Power, 883 F. Supp. at 492.
    8            Plaintiff cannot meet either standard. Plaintiff’s assertion that she “has
    9 recently come across newly-discovered evidence that is pertinent to the Court’s
   10 consideration of Defendant Starbucks’s pending Motion to Dismiss” is disingenuous
   11 at best. (Dkt. 90 at 2:11-13). The evidence is not new. The web pages were posted
   12 by Starbucks on its website and publicly available. And, Starbucks offered the
   13 current version of the web page in its request for judicial notice in support of its
   14 motion to dismiss the FAC to which Plaintiff objected. (Dkts. 43 and 47.) Having
   15 objected to the same web pages and content she now attempts to offer, Plaintiff
   16 certainly knew of their existence and could have included it in the SAC (including
   17 prior versions she obtained from the “Wayback Machine.” (Dkt. 90-1 at 1:7.) On
   18 these facts, Plaintiff cannot establish either diligence or excusable neglect.
   19            B.       Plaintiff’s Ex Parte Application is a Distraction; She Previously
   20 Objected to the Court Relying on the Web Pages.
   21            Plaintiff asks the Court to take judicial notice of the COCOA practices web
   22 pages from Starbucks website, including the current version that Starbucks offered
   23 in its motion to dismiss the FAC and which she opposed. (Dkts. 46, 47.) Now,
   24 remarkably, Plaintiff argues that it does not matter if she saw the web pages and
   25 asks this Court to consider undated web pages. In changing her position, she asks
   26 this Court to look at six web pages and speculate as to how the content could
   27 support her claims -- which she has repeatedly stated do not rely on the statements
   28 on the website. (Dkts. 46 at 3; Dkt. 47 at 14:2-11 and 18:3.)

                                                    -3-               Case No. 5:20-cv-00335-JWH-SHK
        SMRH:4813-4232-2899.2                                 OPPOSITION TO EX PARTE APPLICATION
Case 5:20-cv-00335-JWH-SHK Document 91 Filed 12/07/20 Page 5 of 6 Page ID #:1770




    1            Having objected to the Court taking judicial notice of the COCOA practices
    2 webpage, Plaintiff’s last-minute application should not be entertained. Plaintiff
    3 previously argued the Court should not consider the web page because (1) the web
    4 page was undated; (2) that “material is not judicially noticeable just because it is on
    5 the internet;” and (3) there was no reference to the web page in the complaint or
    6 allegation that it was “integral to her claim.” (Dkt. 46 at p. 3.) Plaintiff also argued
    7 that a reasonable consumer was “not expected to go on the Starbucks website” and
    8 that she “did not read Starbucks’ website before purchasing[.]” (Dkt. 47 at 14:2-11.)
    9            Under no circumstances could the web page and content that Plaintiff
   10 objected to in opposing the motion to dismiss the FAC in June 2020 be “newly
   11 discovered” in December 2020.
   12            C.       Even if the Web Pages Were Considered, the Motion to Dismiss the
   13 SAC Should Still Be Granted.
   14            As Starbucks argued in its Motion and Reply, the SAC and Opposition show
   15 that Plaintiff relies on speculation to try to state a claim for relief against Starbucks.
   16 Plaintiff relies on studies regarding the entire West Africa region, but has no specific
   17 facts regarding the supply chain used for Starbucks Hot Cocoa Mix that carries the
   18 “ethically sourced” label claim.
   19            Plaintiff concedes that she is “only challenging the statement ‘Made With
   20 Ethically Sourced Cocoa’ and not any statement on the side of the package.” (Dkt.
   21 74 at 17:6-8.) That statement on the side of the package – that she is not challenging
   22 – includes the website for which she now seeks judicial notice. She earlier confirmed
   23 that her claims do not “challenge website statements.” (Dkt. 47 at 18:3.) Even if the
   24 website pages for which she seeks judicial notice were part of her claims, they set
   25 forth only broad aspirational goals and statements that the Court already found were
   26 insufficient to sustain a claim. (Dkt. 63 at 13:9-14-22.) Nothing in the SAC changes
   27 that conclusion.
   28

                                                  -4-               Case No. 5:20-cv-00335-JWH-SHK
        SMRH:4813-4232-2899.2                               OPPOSITION TO EX PARTE APPLICATION
Case 5:20-cv-00335-JWH-SHK Document 91 Filed 12/07/20 Page 6 of 6 Page ID #:1771




    1                                      IV. CONCLUSION
    2            For these reasons, Plaintiff’s Ex Parte Application should be denied.
    3
    4 Dated: December 7, 2020
    5
                                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    6
    7                                 By                     /s/ Robert J. Guite
    8                                                       SASCHA HENRY
                                                            ROBERT J. GUITE
    9                                                       ABBY H. MEYER
                                              Attorneys for Defendant Starbucks Corporation
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   -5-               Case No. 5:20-cv-00335-JWH-SHK
        SMRH:4813-4232-2899.2                                OPPOSITION TO EX PARTE APPLICATION
